Title: To Thomas Jefferson from Thomas Eston Randolph, 30 May 1803
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Richmond 30th May 1803
          
          I would have replied to your much esteem’d favor of the 3d. inst. immediately—but having had the offer of a valuable property at Jenito—I thought it advisable first to view it—indeed I was on my way there at the time I received your letter—with respect to a lease of Shadwell—the terms mention’d by you are what I expected—the situation is desirable—and the improvemts. you proposed to make to the buildings would render them sufficiently commodious for my family—and I lament that I cannot now avail myself of the opportunity to remove to a neighbourhood which for many reasons is so desirable—for the present however I am compell’d to decline it—my engagements with my tenant at Dungeoness render my frequent attendance there indispensable having undertaken to do the repairs with my own people and being disappointed in obtaining a proper person to overlook them—and have in consequence rented a house convenient thereto—For the very friendly intentions expressed in your letter Mrs. Randolph and myself most cordially thank you—we offer our affectionate regards—and I am with perfect esteem your obliged friend
          
            Thos. Eston Randolph
          
        